Citation Nr: 0621509	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-38 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for left knee 
condition.

2.  Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux disease.

3.  Entitlement to a higher initial evaluation of allergic 
rhinitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


REMAND

The veteran served on active duty from June 1973 to March 
1978 and from September 1979 to December 1994.  

This appeal came to the Board of Veterans' Appeals (Board) 
from September 2002 rating determinations of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for a hearing before a 
member of the Board of Veterans' Appeals (Board) which has 
been requested by the veteran.  VA will notify the veteran if 
further action is required.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for 
a Travel Board Hearing in accordance 
with applicable procedures.  The 
veteran and his representative, if any, 
should be provided with notice as to 
the time and place to report for said 
hearing.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

